UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GRACIELA DONCOUSE,
               Plaintiff,                                21-CV-2745 (JPO) (BCM)
       -against-
                                                         ORDER
STRETCH HOUSE INC. et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.                                               7/2/21

       An affidavit of service states that plaintiff served defendants Argus Realty 218 LLC and

Stretch House, Inc. with process on April 20, 2021. (Dkt. Nos. 8 and 9.) Pursuant to Fed. R. Civ.

P. 12(a)(1)(A), defendants' answers were due May 11, 2021. Defendants have neither appeared

nor responded to the complaint. No later than July 16, 2021, plaintiff shall inform the Court

whether the parties have extended defendants' time to respond, or whether plaintiff intends to

request a certificate of default. Plaintiff shall promptly serve this Order on defendants.

Dated: New York, New York
       July 2, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
